            Case 1:15-cv-01014-ER Document 176 Filed 10/12/18 Page 1 of 1


                                                                                825 Third Avenu e
KIRBY McINERNEY LLP                                                             New York, NY 10022
                                                                                212.371 .6600
                                                                                Fax. 212.751.2540
                                                                                WWW.KMLLP.COM
                                                                                Of counsel
                                                                                  Roger W. Ki rby
                                                                                  Alice McInerney




                                                               October 12, 2018
   VIA ECF
   The Honorable Edgardo Ramos
   United States District Judge
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, New York 10007

                  Re:    Chill v. Calamos Advisors LLC, No. 15 Civ. 1014 (ER) (S.D.N.Y.)

   Dear Judge Ramos:

           We represent the Plaintiffs in the above-referenced matter, which asserts claims under
   Section 36(b) of the Investment Company Act of 1940, 15 U.S.C. § 80a-35(b). In accordance
   with the Court’s instruction at the October 9, 2018 pretrial conference in this matter, we write
   respectfully to inform the Court that Plaintiffs agree with Defendant’s proposal to submit
   proposed findings of fact and conclusions of law (“proposed findings”) after the trial in this
   matter, and to hold closing arguments after those submissions.

          Additionally, the parties jointly request that their proposed findings be filed on or before
   January 11, 2019. We thank the Court for its consideration of this matter.

                                                        Respectfully submitted,


                                                          /s/ Andrew M. McNeela
                                                             Andrew M. McNeela


   cc:    Counsel for Defendant (via ECF)
